The opinion of the court was delivered, July 3d 1867, by
Agnew, J.
— The order of the court below for a mandamus upon the school directors rests upon a fundamental error. The whole scope of the Act of 25th March 1864 is confined to loans, subscriptions and payments of money for bounties made upon an understanding or agreement with the local or municipal authorities. It was not the intent of the legislature to validate loans or advances of money to procure volunteers upon any understanding or agreement of the parties among themselves. The first section of the Act of 1864, relied upon by the court below, does not support its opinion. The provision in it that all subscriptions paid and money borrowed with an understanding or agreement that a law would be enacted to levy and .collect a tax upon the county, city, township, borough or ward, should be good and valid as if the same had been subscribed or borrowed by the corporate authorities of the same under the provisions of the act, was intended to validate the acts of these corporate authorities before the passage of the law. The section is retrospective, and its intention was to legalize what had been done by the local authorities in many parts of the state under the pressure of the “ late” calls for troops. The following sections help to interpret the first in reference to the understanding or agreement, and when all are read together no doubt can rest upon the mind that it meant an understanding or agreement had with the corporate authorities. It would be unheard-of legislation, and contrary to our conceptions of right government, which would make the understanding of a few, or indeed of a good many persons, stand for the public will. The idea of the legislature seems to be that the engagements of the public authorities representing the public sentiment, done under the great strait then prevailing, though without the authority of law, should be fulfilled as acts of solemn plighted faith undertaken in a great emergency for the benefit of the people. We are not left to our reasoning alone leading to this conclusion, for the mind of the *260legislature is laid bare in the proviso to the 4th section, which declares that the provisions of the 1st, 2d, 3d and 4th sections of the act shall be so understood as to have reference only to such agreements and contracts as have been entered into “ by the authorities aforesaid,” subsequent to the 17th day of October 1863. This is a legislative declaration, not only of the time of making such agreements, but of the persons by whom they were made. The public authorities of West Donegal township never gave their assent to the subscription of Mr. Oldweiler and his co-contributors as claims upon the township. He and they had no understanding with the authorities, and therefore do not fall within the provisions of the Act of 25th March 1864.
The order of the court below directing a mandamus to issue is therefore annulled and set aside, and the petition of the applicant is dismissed with costs.